DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-6 and 10-15 in the reply, filed on 09/15/2022, is acknowledged. Claims 7-9 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group of the invention, there being no allowable generic or linking claim.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitation(s) is/are: 
	Claim 1 recites “a mechanism by means of which the plurality of cutting blades can be simultaneously adjusted relative to the cutting surface by actuating an actuation element” and claim 10 recites “the cutting blades are configured to be simultaneously adjusted relative to the cutting surface of the nozzle head by actuating the actuation element” which could be re-write as “an actuation element” is actuated to simultaneously adjust the plurality of cutting blades relative to the cutting surface. The specification of the instant application defines “an actuation section (83)” as a corresponding structure for the claimed generic placeholder of “an actuation element”.
	Claims 4-6 and 13-15, recites “means are provided that engage at the individual cutting blades” wherein the specification defines a projection (95) and a cutout (62) as corresponding structure for the claimed generic placeholder of “means” for “engagement”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 and 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a mechanism by means of which the plurality of cutting blades can be simultaneously adjusted relative to the cutting surface by actuating an actuation element” which renders the claim vague and indefinite because by reading of the limitation, it is not clear if the limitation is pointing to “a mechanism by means of” and “an actuation element”, as one claimed apparatus structure or two distinct apparatus structure.
Claim 1 recites “a movement component in a radial direction” and “a movement component in an axial direction” which renders the claim vague and indefinite because it is not clear if the both cited limitations refer to one single component or two different components.
Claim 2 recites the limitation of “the direction of movement” in 1st line.  There is insufficient antecedent basis for this limitation in the claim because prior to the cited limitation, claim 1 recites “a respective direction of movement”. It is not clear if the citation of “the direction of movement” in claim 2 refers back to “a respective direction of movement” or to another “direction of movement”.
Claim 2 recites the limitation of “the location of a cutter of a respective cutting blade” in 2nd line.  There is insufficient antecedent basis for this limitation in the claim because prior to the cited limitation, the claim fails to define “a location of a cutter of a respective cutting blade”.
Claim 3 recites the limitation of “a handle section of the cutting blade” in both 5th and 6th lines of the claim. It is not clear if the latter limitation refers back to the previously cited limitation or to a newly cited limitation.
Claims 4 and 13 recite the limitation of “the effect that on displacement of the blade support ring in axial direction” in 5th line. There is insufficient antecedent basis for this limitation in the claim because prior to the cited limitation, the claim fails to define “an effect that on displacement of the blade support ring in axial direction”.
Claims 5, 14, and 15 recite the limitation of “the effect” in 2nd line. There is insufficient antecedent basis for this limitation in the claim because prior to the cited limitation, the claim fails to define “an effect that on displacement of the blade support ring in the axial direction”.
Claims 5, 11, and 14 recite the limitation of “the direction of movement” in 3rd line.  There is insufficient antecedent basis for this limitation in the claim because prior to the cited limitation, claims 1 and 10 recite “a respective direction of movement”. It is not clear if the citation of “the direction of movement” in claims 5, 11, and 14 refer back to “a respective direction of movement” or to another “direction of movement”.
Claim 11 recites the limitation of “the location of the cutter of the respective cutting blade” in 4th line. There is insufficient antecedent basis for this limitation in the claim because prior to the cited limitation, the claim fails to define “a location of the cutter of the respective cutting blade”.
Claim 12 recites the limitation of “the direction of the nozzle head” in 10th line. There is insufficient antecedent basis for this limitation in the claim because prior to the cited limitation, the claim fails to define “a direction of the nozzle head”.
Claim 13 recites the limitation of “the effect” in 6th line.  There is insufficient antecedent basis for this limitation in the claim because prior to the cited limitation, the claim fails to define “an effect that on displacement of the blade support ring in the axial direction”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim(s) 1-6 and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over H. List (US 3,337,913).
	H. List (US ‘913) discloses a granulating device has a housing 1 in which a material-working member is disposed in the form of a worm 2 capable of continuous operation. A plurality of outlet nozzles is arranged at the right-hand end of the housing 1, as viewed in FIG. 1, being constructed as a hollow body of rotation in the form of an outlet support 4 and a conical apertured member 5 (FIG. 1).
	H. List (US ‘913) further disclose two cutting devices are provided, including knife arms 13 carried by the bearing case 11, radially disposed and extending in the axial direction, each of the arms 13 carrying a knife 14 and a fan blade 15 (see also FIG. 2). The knives may be adjustably arranged relative to each other in the axial direction (not shown). The arrangement of the knives 14 is such that during rotation of the bearing case 11 they contact the surface of the radial apertures 6, member 5 in the region of the apertures thereof.
[AltContent: textbox (Blades (14))][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (A cutting head (5))][AltContent: arrow][AltContent: textbox (A drive shaft (11))][AltContent: textbox (Nozzle openings (6))][AltContent: arrow][AltContent: textbox (A nozzle head (5))]
    PNG
    media_image1.png
    529
    764
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
[AltContent: arrow]
    PNG
    media_image2.png
    323
    220
    media_image2.png
    Greyscale

[AltContent: arrow]
    PNG
    media_image3.png
    353
    460
    media_image3.png
    Greyscale


	H. List (US ‘913) also disclose an adjustment nut 23 with a lock nut (24) serves as an abutment against this displacement. By adjustment of the nut 23 the play between the knives 14 and the apertured member 5 may be adjusted during operation as desired.
	Therefore, as to claims 1 and 10, H. List (US ‘913) discloses a cutting apparatus that has a nozzle head (5) having a cutting surface that is rotationally symmetrical about a center axis of the nozzle head (5) and in which nozzle openings (6) are formed, wherein the cutting apparatus has a drive shaft (11) and at least one cutting head (5) having a plurality of cutting blades (14) for cutting off melted plastic material exiting nozzle openings (6) of a nozzle head (5) and formed in strand shape, in the form of pellets, wherein the cutting head (5) has a mechanism by means of which the plurality of cutting blades (14) can be simultaneously adjusted relative to the cutting surface by actuating an actuation element (23, 24) in a respective direction of movement that includes a movement component in an axial direction in parallel with the center axis.
	Even though H. List (US ‘913) is silent that the disclosed cutting apparatus can be used in an underwater pelletizer, as claimed in claim 1, it would have been obvious for one of ordinary skill in the art, prior to the time of applicant’s invention, to include and use the cutting apparatus, disclosed by H. List (US ‘913), in an underwater pelletizer since such an alteration involves only routine skill in the art and is considered as an intended use of the device and one would have been motivated to include the disclosed cutting apparatus with an underwater pelletizer in order to improve the workability of the underwater pelletizer to be capable of manufacturing uniformed sized granules.
It is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). The manner or method in which a machine is to be utilized is not germane to the issue of patentability of the machine itself, In re Casey 152 USPQ 235.  
Further, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
Further, H. List (US ‘913) discloses the knives may be adjustably arranged relative to each other in the axial direction. This means the knives also have also a perpendicular adjusting movement, however, H. List (US ‘913) is silent on explicitly disclosing a perpendicular movement component is provided to perform a perpendicular adjusting movement of the blades, as claimed in claims 1 and 10.
However, it would have been obvious for one of ordinary skill in the art, prior to the time of applicant’s invention, to modify the cutting apparatus, as taught by H. List (US ‘913), through providing a perpendicular component for adjusting movement of the blades in order to improve the workability of the cutting apparatus for an efficient and smooth height adjustment between the tips of blades/knives (14) and the cutting head surface (5).
	As to claim 2, H. List (US ‘913) discloses the direction of movement is a direction of a surface normal on the cutting surface at a location of a cutter of a respective cutting blade (14).
	As to claim 3, H. List (US ‘913) teaches the cutting head (5) has a blade support ring in which a plurality of cutting blade mount sections (13) are defined, with a cutout in which a respective cutting blade (14) is inserted being defined in each of the cutting blade mount sections (13), with at least one guide web that is formed in one of the cutting blade mount sections (13) and in a handle section of the cutting blade (14) engaging into a guide groove that is formed in the other one of the cutting blade mount sections (13) and in a handle section of the cutting blade to guide a movement of the pushing/pulling of the cutting blade into/out of the cutout, with the guide web and the guide groove being defined by a straight line that increasingly moves away from the center axis in the direction of the nozzle head (5).
	As to claim 4, H. List (US ‘913) discloses the blade support ring is displaceably arranged in an axial direction on the drive shaft (11), with the blade support ring (13) furthermore having an actuation section (23, 24) as the actuation element that forms an engagement point for displacing the blade support ring (13); and wherein means are provided that engage at the individual cutting blades and have an effect that on a displacement of the blade support ring in the axial direction, the cutting blades (14) are held back, so that, when the blade support ring (13) is displaced in the axial direction on the drive shaft (11), the cutting blades (14) are pulled out of or pushed into the respectively associated cutting blade mount section.
	As to claim 5, H. List (US ‘913) teaches the means that engage at the individual cutting blades and have an effect that on a displacement of the blade support ring (13) in the axial direction, the cutting blades are held back, define the direction of movement.
	As to claim 6, H. List (US ‘913) discloses the means that engage at the individual cutting blades and have the effect that on a displacement of the blade support ring (13) in the axial direction, the cutting blades are held back, comprise at least one projection that is formed at the handle section of a respective cutting blade that engages in a cutout that is formed in an end section of the drive shaft or that is formed in an element that is fixedly connected to the drive shaft (11).
	As to claim 11, H. List (US ‘913) discloses at least one cutting blade (14) of the cutting head (5) comprises a cutter (14); and wherein the direction of movement is a direction of a surface normal on the cutting surface of the nozzle head (5) at a location of the cutter of the respective cutting blade.
	As to claim 12, H. List (US ‘913) discloses the cutting head (5) further comprises a blade support ring in which a first and a second cutting blade mount section (13) is defined, the cutting blade mount sections (13) each comprising a cutout configured such that a respective cutting blade (14) is inserted being defined in each of the cutting blade mount sections (13); wherein the first cutting blade mount section (13) having at least one guide web formed in the first cutting blade mount section (13) and in a first handle section of the cutting blade engaging into a guide groove that is formed in the second cutting blade mount section (13) and in a second handle section of the cutting blade (14) to guide a movement of the pushing/pulling of the cutting blade (14) into/out of the cutout, with the guide web and the guide groove defined by a straight line that increasingly moves away from the center axis in the direction of the nozzle head.
	As to claim 13, H. List (US ‘913) discloses a drive shaft (11); wherein the blade support ring (13) is displaceably arranged in an axial direction on the drive shaft (11); wherein the blade support ring (13) includes the actuation element (23, 24) that forms an engagement point for displacing the blade support ring; and wherein means are provided that engage at the individual cutting blades (14) and have the effect that on a displacement of the blade support ring in the axial direction, the cutting blades are held back so that, when the blade support ring is displaced in the axial direction on the drive shaft (11), the cutting blades (14) are pulled out of or pushed into the respectively associated cutting blade mount section (13).
	As to claim 14, H. List (US ‘913) teaches the means that engage at the individual cutting blades and have the effect that on a displacement of the blade support ring in the axial direction, the cutting blades (14) are held back, define the direction of movement.
	As to claim 15, H. List (US ‘913) discloses the means that engage at the individual cutting blades (14) and have an effect that on a displacement of the blade support ring in the axial direction, the cutting blades (14) are held back, comprise a projection that is formed at the handle section of a respective cutting blade (14) that engages in a cutout that is formed in one of: an end section of the drive shaft (11); and an element that is fixedly connected to the drive shaft (11).
Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215. The examiner can normally be reached M-F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUSAN D. LEONG can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEYED MASOUD MALEKZADEH/Primary Examiner
Art Unit 1754                                                                                                                                                                                                        09/29/2022